Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 5/26/22 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
By Amendment on 5/26/22, applicant has placed Claim 2 in independent form, and depended the remaining claims (directly / indirectly) therefrom. As previously stated in the 3/18/22 final office action the content of claim 2 is allowed.  Although a stand-alone process of spraying a droplet onto a workpiece surface, applying a liquid layer thereon to flow around it and at least partially cover it, and subsequently remove it is known in the art such as in Wong (such as Fig 3B-3H) or US 3,580,768 (see, for example, Fig 2, claims); the prior art does not explicitly teach performing the steps of spraying on at least one another droplet onto the surface of the workpiece before applying the liquid base layer (from incorporated claim 1) onto the surface of the workpiece, wherein the base layer flows around the at least one droplet (incorporated from claim 1) and at least partially covers the at least one another droplet and then at least partially removing the at least one another droplet in combination with the structuring process steps of the full scope of the claim.  After further search and consideration, no further more apt prior art was observed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712